Name: Council Decision (CFSP) 2017/1386 of 25 July 2017 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision
 Subject Matter: international affairs;  international law;  Europe;  international security;  civil law
 Date Published: 2017-07-26

 26.7.2017 EN Official Journal of the European Union L 194/63 COUNCIL DECISION (CFSP) 2017/1386 of 25 July 2017 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 3(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine. (2) On 13 March 2017, the Council adopted Decision (CFSP) 2017/445 (2), thereby renewing those measures for a further 6 months. (3) The Council has reviewed one individual designation set out in the Annex to Decision 2014/145/CFSP. The entry concerning that person should be amended. (4) The Annex to Decision 2014/145/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2014/145/CFSP shall be amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 July 2017. For the Council The President M. MAASIKAS (1) OJ L 78, 17.3.2014, p. 16. (2) Council Decision (CFSP) 2017/445 of 13 March 2017 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (OJ L 67, 14.3.2017, p. 88). ANNEX In the Annex to Decision 2014/145/CFSP, under the heading Persons, entry No 92 is replaced by the following: Name Identifying information Reasons Date of listing 92. Arkady Romanovich ROTENBERG, Arkadii Romanovich ROTENBERG (Ã ÃÃ ºÃ °Ã ´Ã ¸Ã ¹ Ã Ã ¾Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã Ã ¢Ã Ã Ã Ã Ã Ã ) DOB: 15.12.1951 POB: Leningrad (Saint Petersburg). Arkady Rotenberg is a prominent Russian businessman who has close personal ties to President Putin. Since March 2014, Rotenberg, or his companies, have received State contracts totalling over USD 7 billion. In 2015, Rotenberg led the annual list of government contracts in terms of value, after being awarded contracts worth RUB 555 billion from the Russian Government. Many of these contracts were awarded without formal competitive processes. On 30 January 2015, Prime Minister Dmitry Medvedev signed a decree that awarded to Rotenberg's company, Stroygazmontazh, a State contract for the construction of the Kerch bridge from Russia to the illegally annexed Autonomous Republic of Crimea. Through these contracts, he has financially benefited from Russian decision-makers responsible for the annexation of Crimea or the destabilisation of eastern Ukraine. He is the owner of the company Stroygazmontazh, which has been awarded a State contract for the construction of the Kerch bridge from Russia to the illegally annexed Autonomous Republic of Crimea, therefore consolidating its integration into the Russian Federation which in turn further undermines the territorial integrity of Ukraine. Similarly, in January 2017, Stroygazmontazh was awarded the State contract worth RUB 17 billion for the construction of a railway line on the Kerch bridge, which again further undermines the territorial integrity of Ukraine. He is the chairman of the board of directors of publishing house Prosvescheniye, which has notably implemented the project To the Children of Russia: Address  Crimea , a public relations campaign that was designed to persuade Crimean children that they are now Russian citizens living in Russia, and thereby supporting the Russian Government's policy to integrate Crimea into Russia. 30.7.2014